 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                               CASE NO. 1:14-CR-00256-NONE-SKO

11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR
12                          v.                               RECONDISERATION UNDER 18 U.S.C. §
                                                             3582(c)(1)(A); [PROPOSED] ORDER
13   RICHARD UPSHAW,

14                                Defendant.

15

16

17                                               STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.     The defendant filed a second motion for compassionate release on May 6, 2021. Docket
21 No. 143.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)       The government’s response to the defendant’s motion to be filed on or before
28          May 27, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
 1                 b)       The defendant’s reply to the government’s response to be filed on or before June

 2          3, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: May 17, 2021                                    PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ BRIAN W. ENOS
                                                             BRIAN W. ENOS
 9                                                           Assistant United States Attorney

10

11    Dated: May 17, 2021                                    /s/ ALEKXIA TORRES STALLINGS
                                                             ALEKXIA TORRES STALLINGS
12                                                           Counsel for Defendant
                                                             RICHARD UPSHAW
13

14
                                                     ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 143, is due on or
18
     before May 27, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on June 3, 2021.
20

21 IT IS SO ORDERED.

22
        Dated:    May 19, 2021
23                                                    UNITED STATES DISTRICT JUDGE

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
